FILED
                              NOT FOR PUBLICATION                           FEB 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



AMAR PAL SINGH BAKSHI;                             No. 07-74158
SURNEET KAUR,
                                                   Agency Nos. A072-398-092
               Petitioners,                                    A072-398-093

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Amar Pal Singh Bakshi and Surneet Kaur, natives and citizens of India,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s (“IJ”) decision denying Bakshi’s application

for asylum, withholding of removal, and relief under the Convention Against

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence findings of fact, including adverse credibility determinations.

See Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001). We deny in part and

dismiss in part the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on the inconsistencies between Bakshi’s testimony and his asylum

application regarding the identity of the alleged persecutors, and the

inconsistencies between Bakshi and Kaur’s testimony regarding what occurred

when the alleged persecutors came to their home. See id. at 1043; Kin v. Holder,

595 F.3d 1050, 1057 (9th Cir. 2010). In the absence of credible testimony,

Bakshi’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Bakshi’s CAT claim is based on the same testimony found to be not

credible, and he does not point to any other evidence that shows it is more likely

than not he would be tortured if returned to India, his CAT claim fails. See id. at

1156-57.

      We lack jurisdiction to review the agency’s discretionary denial of

petitioners’ cancellation of removal application. See 8 U.S.C. § 1252(a)(2)(B)(i);

Bermudez v. Holder, 586 F.3d 1167, 1169 (9th Cir. 2009) (per curiam).


                                           2                                   07-74158
Petitioners’ contention that the agency violated due process by failing to

adequately consider their evidence of hardship does not amount to a colorable

constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005) (“[T]raditional abuse of discretion challenges recast as alleged due process

violations do not constitute colorable constitutional claims that would invoke our

jurisdiction.”).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   07-74158